Citation Nr: 0827810	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to an increased initial evaluation for 
patellofemoral pain syndrome of the right knee, currently 
rated 10 percent disabling from November 5, 2001, and 20 
percent disabling from February 13, 2004.

3.  Entitlement to an increased initial evaluation for 
patellofemoral pain syndrome of the left knee, currently 
rated 10 percent disabling from November 5, 2001, and 20 
percent disabling from February 13, 2004.

4.  Entitlement to service connection for fibromyositis, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for sinusitis, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
July 1988 to April 1992, including combat service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and his decorations include the Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's sinusitis, fibromyositis, skin 
disorder, and knee claims.

In an unappealed November 1997 rating decision, the RO denied 
service connection for fibromyositis on the basis that the 
disability was not related to service, to include on a 
presumptive basis under 38 C.F.R. § 3.317 (1997) due to 
undiagnosed illness.  Since that time, Congress enacted the 
Veterans Education and Benefits Expansion Act of 2001," PL 
107-103, and the implementing regulation, 38 C.F.R. § 3.317, 
was amended to include presumptive service connection for 
medically unexplained chronic multi symptom illnesses, to 
specifically include fibromyalgia.  The Board observes that 
an alternative name for fibromyalgia is fibromyositis.  See 
http://www.nlm.nih.gov/medlineplus/ency/article/000427.htm#Al
ternative%20Names.  Where there is an intervening 
liberalizing law or VA issue that may affect the disposition 
of a claim, VA is required to conduct a de novo review of the 
previously denied claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Because 
the veteran's fibromyositis claim is based on a substantive 
right created by a statutory or regulatory provision that did 
not exist at the time of the prior final denial the 
adjudication of this claim is not a "reopening" of the 
first.  As such, the Board has identified the veteran's 
fibromyositis claim as stated on the title page.  

In a June 2004 rating decision, the RO granted separate 
disability ratings for each knee disability.  The RO assigned 
a 10 percent rating for patellofemoral pain syndrome of the 
right knee from November 5, 2001, with a 20 percent rating 
effective February 13, 2004, and assigned a 10 percent rating 
for patellofemoral pain syndrome of the left knee from 
November 5, 2001, with a 20 percent rating effective February 
13, 2004.  Because the increases in the initial evaluation of 
the veteran's bilateral knee disability do not represent the 
maximum rating available for the disabilities, the veteran's 
claims challenging the propriety of the initial evaluations 
for these conditions remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In May 2005, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.

In August 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket.  In September 2005, 
the Board remanded the veteran's claims for further 
development.

The veteran's application to reopen his claim of service 
connection for sinusitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  A skin disorder was not incurred in or aggravated by 
service; nor has it been attributed to an undiagnosed illness 
or any incident related to service.

3.  The veteran has been diagnosed as having fibromyalgia and 
the medical evidence shows that the condition is compensably 
disabling.

4.  Good cause has not been shown for the veteran's failure 
to report for a VA orthopedic examination scheduled in March 
2007.

5.  From November 5, 2001, to February 12, 2004, the 
veteran's right and left knee disabilities were manifested by 
full extension, flexion to 120 degrees, with subjective 
complaints of pain and instability.  

6.  Since February 13, 2004, the veteran's right knee 
disability has been manifested by extension from 5 to 10 
degrees and flexion from 85 to 90 degrees, while the left 
knee disability has been manifested by extension from 5 to 10 
degrees with flexion to 70 degrees.  With repetitive motion 
of both the right and left knee, there was increased pain.  

7.  Since the effective date of service connection, the 
veteran has slight right and left knee instability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317, 
3.655 (2007).

2.  Fibromyalgia was incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2007).

3.  From November 5, 2001 to February 12, 2004, the criteria 
for an initial rating in excess of 10 percent for a right and 
left knee disability were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 3.102, 3.321, 3.655, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5257, 5260, 5261 (2007).

4.  Since February 13, 2004, the criteria for an initial 
rating in excess of 20 percent for a right and left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 3.102, 3.321, 3.655, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 
5260, 5261 (2007).

5.  The criteria for separate 10 percent ratings for right 
knee and left knee instability have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In December 2001 and June 2006, after the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in June 2006 should his service connection claims be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to his claims for service connection 
for a skin disorder and increased ratings for a bilateral 
knee disability, the Board notes that, pursuant to the 
Board's September 2005 remand instructions, the RO attempted 
to afford the veteran formal VA examinations, but he failed 
to report for ones scheduled to take place in March 2007.  
The burden lies on the veteran to cooperate with VA.  While 
VA has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

I. Service connection for a skin disorder and fibromyalgia

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Skin disorder

The veteran claims that he has a skin disorder that he 
believes is related to his service in the in the Southwest 
Asia theater of operations during the Persian Gulf War.

As discussed above, the veteran failed to report for VA skin 
examination scheduled to take place in March 2007.  The law 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim must be adjudicated based on 
the evidence of record.  38 C.F.R. § 3.655(b).  As such, the 
Board will proceed to adjudicate the merits of this appeal, 
based on the current record, despite the veteran's failure to 
report for the March 2007 VA examination.

The veteran's service medical records are void of any 
complaints, symptoms, findings, or diagnoses attributed to a 
chronic skin disorder or rash.

The veteran underwent a VA examination in July 1996 at which 
time he presented with complaints of skin problems which were 
diagnosed as contact dermatitis.  On VA skin examination in 
July 1997, he provided a history of roughness on his arms and 
scapular areas since 1993 which was diagnosed as follicular 
keratosis, pilaris arms and scapular area; and folliculitis, 
healing, on the scalp.  During a VA general medical 
examination that same month, hyperpigmented skin lesions were 
observed on his upper arms, thighs, and upper posterior chest 
area.

Private medical records dated in August 1994 reflect that 
veteran had a "peculiar rash" on his abdomen and back.  In 
April 1998, he complained of a two-year history of acne-like 
pustules on the head, buttocks, and thighs.  Additional 
records show a diagnosis of pyoderma all over his scalp and 
body.  In June 1998, he was diagnosed with contact 
dermatitis.  In June 1999, he had a small maculopapular rash 
with pustules on his scalp, and a pruritic rash on both 
forearms which he indicated were present since service.  The 
physician assessed the rash as a popular rash which was more 
of a folliculitis on both arms and opined that it was 
probably due to allergy symptoms and/or chronic nasal 
congestion possibly secondary to an infection.  In November 
1999, he was diagnosed with dyshidrosis on his arms.

VA medical records dated in January 2002 reflect that the 
veteran had mild redness on his right forearm.

The veteran underwent a VA examination in March 2002 at which 
time he claimed that he started to notice a rash on the right 
arm in 1991 upon his return from service.  The diagnosis was 
rash on the right arm.

Because the medical evidence uniformly shows that veteran's 
skin disorder has been diagnosed as varying types of rashes, 
diagnosed disabilities, and since skin disorders are not 
illnesses which the Secretary has determined warrants 
presumptive service connection, service connection for a skin 
disorder under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not permitted as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As such, the Board must consider 
whether service connection may be granted on another basis.

With respect to service connection for a skin disorder on a 
direct basis, the Board observes that the veteran did not 
suffer from any skin disorder or skin rash during service, 
and his rashes did not have their onset, by his own report, 
until after discharge from active duty.  Further, none of the 
medical evidence even suggests a nexus to service.

In reaching this determination, the Board does not question 
the veteran's sincerity that he has a skin disorder due to 
his Gulf War service.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions as such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2007) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, the Board finds that 
the preponderance of the evidence is against the claim, and 
thus service connection must be denied.

B.  Fibromyalgia

The medical evidence shows that the veteran has been 
diagnosed as having fibromyalgia and fibromyositis, known 
clinical diagnoses.  As discussed above, fibromyositis is an 
alternative term for fibromyalgia, and under section 3.317, 
presumptive service connection is available for fibromyalgia 
as a medically unexplained chronic multi symptom illness.  
Because the evidence shows that the condition is compensably 
disabling under Diagnostic Code 5025, service connection is 
warranted.

II. Claims for higher initial ratings

The veteran is service-connected for patellofemoral syndrome 
of the right and left knee, which are each rated as 10 
percent disabling from November 5, 2001, to February 12, 
2004, and 20 percent disabling since February 13, 2004.  The 
veteran is seeking increased initial ratings for his right 
and left knee disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2007).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2007).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003. 38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2007). 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Knee impairment with dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint has one rating of 20 percent.  38 C.F.R. § 4.71a, DC 
5258.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected knee 
disabilities.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the competent medical evidence does not 
show that the veteran has any of these conditions.  
Accordingly, DCs 5256, 5258, 5259, 5262, and 5263 cannot 
serve as a basis for increased ratings in this case.

The veteran's right and left knee disabilities have each been 
rated under DC 5260, which pertains to limitation of flexion 
of the leg.  Under DC 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates limitation of extension of 
the leg.  Under DC 5261, a zero percent rating is warranted 
for extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257.

The veteran did not report for his VA examination scheduled 
by the Board.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  As such, since 
these claims stem from his disagreement with the evaluation 
awarded for his bilateral knee disability following the grant 
of service connection, i.e., it is an original claim, the 
Board will adjudicate the merits of this appeal, despite his 
failure to report for the March 2007 VA examination and 
notwithstanding the RO's notice to him that the evidence 
expected to be obtained at that examination was necessary to 
the adjudication of these claims.

From November 5, 2001, to February 12, 2004

The veteran had a VA general medical examination in March 
2002 during which he complained of bilateral knee pain.  He 
described daily pain of four out of five on the pain scale, 
aggravated by prolonged sitting and weather changes.  He was 
able to walk two or three miles before his knees bothered 
him.  He used heat and medication to help relieve the pain.  
He denied using a knee brace or undergoing surgery.  Abruptly 
changing from a seated to upright position elicited pain.  On 
examination, both knees had tenderness around the kneecap 
region.  Flexion of the knees was to 120 degrees, with 
complaints of stiffness and tenderness around the knee 
region.  He had full extension.  Lachman's and McMurray's 
tests elicited slight pain.

Based on the above, the Board finds that the veteran's right 
and left knee disabilities each warrant no more than a 10 
percent rating from November 5, 2001, to February 12, 2004, 
for limitation of motion.  In reaching this determination, 
the Board notes that as to higher ratings under the codes 
governing limitation of motion, the veteran had flexion to 
120 degrees with full extension on VA examination in March 
2002.  Under Diagnostic Codes 5260 and 5261, the veteran's 
limitation of motion for the bilateral knees would warrant no 
more than a 10 percent disability rating, even when pain and 
the DeLuca factors are considered.  Thus, the preponderance 
of the evidence is against a finding of higher initial 
ratings under DCs 5260 or 5261.

Since February 13, 2004

The veteran underwent a VA joints examination in February 
2004.  He presented with complaints of severe bilateral knee 
pain since service.  While he complained of stiffness, 
swelling with fatigability, and giving way of his knees, he 
had no complaints of locking or a lack of endurance.  He did 
not report any heat or redness in his knee joints.  He was on 
pain medication twice daily.  There was no history of flare-
ups as he described his pain as constant in that regard.  He 
had not used any ambulatory devices.  In the last two months, 
he had one episode of dislocation of the knees, which he 
described as a sudden loss of support, but he caught himself 
before he could fall.  While he had difficulty with prolonged 
standing, he indicated that his job was sedentary and was not 
greatly affected by his knee disabilities.  There was no 
history of prosthetic implant to either knee.  On 
examination, he demonstrated a limping, slow gait.  The knees 
were examined passively and actively.  The knees could be 
manipulated passively with flexion of 90 degrees with pain, 
extension of 5 to 10 degrees without pain, and abduction to 0 
degrees without pain bilaterally.  In regards to the right 
knee, he had flexion from 85 to 90 degrees with fatigue and 
discomfort with repetitive motion.  He had left knee flexion 
to 70 degrees with pain and fatigability at 5 to 6 
repetitions of movement.  The range of motion for extension 
and abduction of the knees actively was the same as described 
for passive movement.  With active movement against 
resistance, he demonstrated 45 to 50 degrees of movement with 
pain and fatigue at 3 to 4 repetitions.  He was able to 
extend the knee 5 to 10 degrees without pain and demonstrated 
abduction of 0 degrees without pain in both knees actively 
against resistance.  Finally, there was no edema or effusion, 
instability or redness, or apparent guarding.  On x-ray 
examination, the osseous structures were intact without 
evidence of fracture or dislocation.  There was a small joint 
effusion.  The impression was bilateral patellofemoral 
syndrome.

Private medical records include MRI examinations of both 
knees performed in February 2004.  The impression of the 
right knee was questionable partial injury of the anterior 
cruciate ligament (ACL) without definite meniscal tear.  The 
impression of the left knee was questionable increased signal 
of the ACL.  In March 2004, he underwent a partial medial and 
lateral meniscectomy, mechanical chondroplasty, lateral 
release, and resection of the medial plica of both knees.  
The post-operative diagnoses for both knees were meniscal 
tearing and patellofemoral syndrome.  In addition, the left 
knee was diagnosed with a medial meniscal tear in the 
posterior one-third.  On examination with anesthesia, there 
was no ligamentous laxity but a positive McMurray on the left 
side.  MRI examinations of both knees in August 2004, which 
show minimal joint effusion with mild laxity of the ACL of 
the right knee and moderate joint effusion of the left knee.  
In October 2004, he underwent a right knee arthroscopy and 
scope with lateral release.  Pre-operative examination under 
anesthesia revealed a negative Lachman.  Right knee range of 
motion was to 125 degrees without effusion.  In December 
2004, he underwent a left knee arthroscopy.  Pre-operative 
examination under anesthesia revealed a full range of motion 
and a negative Lachman.

At a hearing before the Board in May 2005, the veteran 
testified that walking caused him pain and that he used a 
cane and wore a brace that was prescribed by a physician.  He 
testified that there was instability of his knees with 
limitation of motion of both legs.

Based on the above, the Board finds that the veteran's right 
and left knee disabilities each warrant no more than a 20 
percent rating since February 13, 2004, for limitation of 
motion.  In reaching this determination, the Board notes that 
as to higher ratings under the codes governing limitation of 
motion, on VA examination in February 2004 the veteran had 
right knee flexion from 85 to 90 degrees with left knee 
flexion to 70 degrees with pain and fatigability on 
repetitive motion.  Extension was to 5 to 10 degrees without 
pain.  Finally, in October 2004, right knee flexion was to 
125 degrees and in December 2004, there was a full range of 
motion of the left knee.  Under Diagnostic Codes 5260 and 
5261, the veteran's limitation of motion for the bilateral 
knees would each warrant no more than a 20 percent disability 
rating, even when pain and the DeLuca factors are considered.  
Thus, the preponderance of the evidence is against a finding 
of increased ratings under DCs 5260 or 5261.

Instability

The evidence shows, however, that he has slight recurrent 
right knee and left knee instability and thus, resolving all 
reasonable doubt in the veteran's favor, finds that separate 
10 percent ratings, and no more, are warranted under DC 5257.

Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the discrete 
manifestations of the veteran's bilateral knee disability 
result in so exceptional or so unusual a disability picture 
as to warrant increased initial ratings on an extraschedular 
basis.  See 38 C.F.R. § 3.321.  There is no indication that 
the disability results in marked interference with employment 
or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  In fact, during the February 2004 VA examination 
the veteran indicated that his job was sedentary which was 
not greatly affected by his bilateral knee disability.  In 
the absence of evidence of these factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this determination, the Board does not question 
the veteran's sincerity as to the severity of his right and 
left knee disabilities.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions as such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2007) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis, 
the Board finds that the preponderance of the evidence is 
against the claims, and thus increased initial ratings must 
be denied.


ORDER

Service connection for a skin disorder is denied.

Service connection for fibromyositis is granted.

An increased initial rating for patellofemoral syndrome of 
the right knee, currently rated 10 percent disabling from 
November 5, 2001, and 20 percent from February 13, 2004, is 
denied.

An increased initial rating for patellofemoral syndrome of 
the left knee, currently rated 10 percent disabling from 
November 5, 2001, and 20 percent from February 13, 2004, is 
denied.

A separate 10 percent rating for the right knee instability 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

A separate 10 percent rating for the left knee instability is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.


REMAND

The veteran filed his application to reopen his previously 
denied claim of service connection for sinusitis in November 
2001.  In a September 2005, the Board remanded the veteran's 
claim to the RO noting that the RO had improperly adjudicated 
the claim under the prior version of 38 C.F.R. § 3.156(a), 
and had not yet provided the veteran with notice of the 
applicable (revised) version of this regulation, which was 
amended effective August 29, 2001.  However, a review of the 
claims file shows that the veteran has still not been 
instructed as to the basis for the prior denial of his claim 
for service connection for sinusitis nor as to what evidence 
is necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
at the time of the previous denial, an additional remand is 
necessary.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand.  Id. at 271.  In 
light of the foregoing, folder the Board must remand this 
matter for compliance with the September 2005 remand 
instructions.  Id.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain in his behalf.  The letter must 
also state the basis of the prior denial 
and indicate what evidence is necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient.

2.  Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


